          Case 1:20-cv-06954-GHW Document 20 Filed 12/04/20 Page 1 of 1

                                                                                             USDC SDNY
                                                                                             DOCUMENT
                                                                                             ELECTRONICALLY FILED
                                                                                             DOC #:
Erik M. Bashian, Esq.
                                                                                             DATE FILED: 12/4/2020
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com
                                                                                MEMORANDUM ENDORSED
*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF Only



                                                                 December 4, 2020

U.S. District Judge Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street, Room 2260
New York, New York 10007

Re:     Breeze, Jr. v. H&K Hotel Corp., Case No. 1:20-cv-6954-GHW

Dear Judge Woods:

        This office represents the Plaintiff Byron Breeze, Jr. (“Plaintiff”) in connection with the
above-referenced action. We write in connection with Your Honor’s Order dated, November 21,
2020, directing Plaintiff to file an application for a default judgment by December 21, 2020
(D.E. 11). Plaintiff is respectfully requesting an extension of time to file an application for a
default judgment in light of Your Honor’s Order dated, December 4, 2020, adjourning the Initial
Conference to January 14, 2020 (D.E. 18). Plaintiff. This is our first request for an adjournment
of the conference, and our request will not prejudice any of the parties or affect any other
scheduled dates since the defendant has not yet appeared in this action. Accordingly, Plaintiff is
respectfully requesting an extension of time to file an application for a default judgment until a
date after the Initial Conference.

        We thank this Honorable Court for its time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.
                                                   Application granted. In the event Defendant fails to appear in this
                                                   action by January 14, 2021, the date of the initial pretrial
cc:     Christopher Hampton, Esq. (via email only) conference, the Court expects Plaintiff to file any motion for
                                                   default judgment by no later than January 30, 2021.
                                                   SO ORDERED.
                                                                               _____________________________________
                                                   December 4, 2020                   GREGORY H. WOODS
                                                                                                    United States District Judge
   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
